Citation Nr: 0528155	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  00-10 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Caroline Tran, Intern


INTRODUCTION

The veteran served on active duty from February 1969 to 
December 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In September 2005, the Board notified the veteran of his 
right to a hearing before a Veterans Law Judge on the issues 
on appeal.  In October 2005, the veteran notified the Board 
that he desired a hearing before a Veterans Law Judge at the 
RO.  A remand is in order so that such a hearing may be 
scheduled.  See 38 C.F.R. §§ 20.702, 20.704 (2004).

Accordingly, this case hereby is REMANDED for the following:

Schedule the veteran for a Travel Board 
hearing at the earliest opportunity, and 
notify him and his representative of the 
date, time, and location of the hearing.  
If, for whatever reason, he decides that 
he no longer wants a Travel Board 
hearing, then this should be documented 
in the record.  Also, if he fails to 
report for the scheduled hearing, this 
also should be documented in the record.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).





	                  
_________________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


